Case 1:21-cv-11124-DJC Document 17-11 Filed 08/02/21 Page 1 of 5




                    EXHIBIT 8
       Case 1:21-cv-11124-DJC Document 17-11 Filed 08/02/21 Page 2 of 5




                                                                     Gary S. Lutzker
                                                                     direct dial: 202.861.1782
                                                                     glutzker@bakerlaw.com



By Overnight Mail
Confirmation By Electronic Mail: monomoybound@gmail.com;
missionbroadcasting@gmail.com

                                     December 29, 2020

 Super Towers, Inc.              Mission Broadcasting, Inc.     Mission Broadcasting, Inc.
 34 Main Street                  30400 Detroit                  901 Indiana Avenue
 Wenham, MA 01984                Suite 304                      Suite 375
                                 Westlake, OH 44145             Wichita Falls, TX 76301

    Attn: Timothy Sheehan,          Attn: Dennis Thatcher,         Attn: Dennis Thatcher,
 President                       President                      President


       Re:    Notice of Potential Breach of Retransmission Consent Agreements and
              Intentional Interference with Contractual Relations

Dear Mr. Sheehan and Mr. Thatcher:
        Baker & Hostetter, LLP represents Cox Communications Inc. and its affiliates and
subsidiaries, including without limitation CoxCom, LLC d/b/a/ Cox Communications
(collectively, “Cox”). Cox recently provided us with, among other things, copies of Mr.
Sheehan’s correspondence to Cox dated November 5; November 16; and December 18, 2020
(the “Super Towers Correspondence”), as well as Cox’s responsive correspondence dated
December 10, 2020 (the “Cox Letter”), in connection with a pending transaction in which
Mission Broadcasting, Inc. (“Mission”) proposes to acquire from Super Towers, Inc. and its
wholly owned subsidiary, WNAC, LLC (collectively, “Super Towers”), the Federal
Communications Commission (“FCC”) broadcast license of television station WNAC-TV,
Providence, Rhode Island (“WNAC” or the “Station”) along with certain assets related to the
business and operation thereof (the “Proposed Transaction”).

      We have reviewed among other things the Retransmission Consent Agreement dated
March 1, 2017, as amended on February 11, 2020, by and between Super Towers, Inc. and its
        Case 1:21-cv-11124-DJC Document 17-11 Filed 08/02/21 Page 3 of 5

Mr. Timothy Sheehan
Mr. Dennis Thatcher
December 29, 2020
Page 2

wholly owned subsidiary, WNAC, LLC, and CoxCom, LLC d/b/a Cox Communications (the
“WNAC RTC Agreement”), as well as the Retransmission Consent Agreement dated December
28, 2018 by and between Mission Broadcasting, Inc. and CoxCom, LLC d/b/a Cox
Communications (the “Mission RTC Agreement”). Based on that review and the facts and
circumstances described below, Cox hereby notifies Super Towers, Mission, and the Station that
consummation of the Proposed Transaction absent the assignment to and assumption of the
WNAC RTC Agreement by Mission will constitute a breach by Super Towers of the WNAC
RTC Agreement. Cox further notifies Mission that its refusal to assume the WNAC RTC
Agreement upon consummation of the Proposed Transaction will constitute tortious interference
with the obligations of Super Towers under the WNAC RTC Agreement.

        Cox intends to enforce its rights under the WNAC RTC Agreement and the Mission RTC
Agreement (collectively, the “Agreements”) to the full extent allowed by law. Cox nevertheless
would prefer to resolve these issues in accordance with the parties’ legitimate expectations under
the Agreements. Cox therefore suggests a meeting among Cox, Super Towers, and Mission
before the potential consummation of the Proposed Transaction to discuss a possible resolution
of these matters that may avoid litigation which otherwise apparently would be necessary to
enforce Cox’s rights.

I. Mission’s Failure To Assume And Abide By The Terms Of The WNAC RTC
   Agreement Upon Consummation Of The Proposed Transaction Will Constitute A
   Breach Of The Agreement By Super Towers.

       Section 18(b) of the WNAC RTC Agreement unambiguously and explicitly conditions
any sale, transfer, assignment, or disposition of Super Towers’ ownership interest in the Station
on Mission’s assumption of the WNAC RTC Agreement, its applicable terms and conditions,
and Mission’s agreement to abide by the terms of the WNACT RTC Agreement through the
remainder of its Term. This includes Mission’s agreement that the terms of the WNAC RTC
Agreement supersede those of the Mission RTC Agreement regardless of any conflicting
provisions therein that purport to supersede the WNAC RTC Agreement. Under Section 18(b),
moreover, these obligations apply regardless of the Mission RTC Agreement, and regardless of
any conflicting “after-acquired station” language contained in it. Section 18(b) specifically
provides that:

            if Broadcaster sells, transfers, assigns or otherwise disposes of its
            ownership interest in one or more Stations to a third party (the “Station
            Transferee”), then at Operator’s request, Broadcaster shall require such
            Station Transferee (i) to assume this Agreement with respect to such
            Station(s) and the applicable terms and conditions hereof and agree to
            abide by the terms hereof through the remainder of the Term, regardless
            of whether Operator has a retransmission consent agreement in effect
            with such Station Transferee for the carriage of other broadcast
            television signals (and regardless of any conflicting “after-acquired
            station” language contained therein to the contrary, and (ii) to agree that
            the terms herein shall supersede any conflicting provision in any such
            other retransmission consent agreement, regardless of which agreement
         Case 1:21-cv-11124-DJC Document 17-11 Filed 08/02/21 Page 4 of 5

Mr. Timothy Sheehan
Mr. Dennis Thatcher
December 29, 2020
Page 3

              was signed later and regardless of any conflicting provision in such other
              agreement that purports to supersede conflicting provisions in other
              agreements

       Section 18(b) allows no reasonable doubt regarding Super Towers’ obligation to ensure
that Mission assume and abide by the WNAC RTC Agreement, and the Cox Letter indisputably
requested that Super Towers fulfill its obligation under Section 18(b). Therefore, if the Proposed
Transaction is consummated without Mission’s assumption of the WNAC RTC Agreement
consistent with the requirements of Section 18(b), Super Towers will have breached that
Agreement. 1

II. The Super Towers Correspondence Demonstrates An Understanding Of Its Obligations
    Under The WNAC RTC Agreement And Mission’s Attempt To Induce A Breach Of
    Those Obligations.

        Until receiving the Super Towers December 18 Correspondence, Cox reasonably relied
on Super Towers’ repeated acknowledgements that it understood its obligations under Section
18(b) of the WNAC RTC Agreement and intended to comply with them. In the Super Towers
November 5 Correspondence informing Cox of the Proposed Transaction, for example, Super
Towers stated “that on the closing date of the transaction . . . Super Towers, Inc. (and its wholly
owned subsidiary, WNAC, LLC) intends to assign to Mission” the WNAC RTC Agreement.
The Super Towers November 16 Correspondence similarly asserted “that the closing of its
assignment of its FCC license and its sale of the Station to Mission will occur in December, and
that as part of the closing, Super Towers will assign to Mission, and Mission will assume, the
RTC Agreement.” (Emphasis added). As the foregoing demonstrates, Super Towers fully
understood its obligations under Section 18(b) of the WNAC RTC Agreement, and repeatedly
communicated to Cox a commitment to comply with those obligations.

        The Super Towers November 16 Correspondence also acknowledged that Mission et al.
had been given access to the WNAC RTC Agreement pursuant to the confidentiality provisions
set forth in Section 16 thereof. 2 Mission, therefore, was fully aware of Super Towers’
obligations under Section 18(b) of the WNAC RTC Agreement. Given these circumstances, the
statement in Super Towers December 18 Correspondence that “Mission Broadcasting has
informed Super Towers that WNAC-TV will comprise an ‘after-acquired’ station under the
Mission/Cox retransmission consent agreement, instead of its assuming the Super Towers/Cox
RTC Agreement, which would thus terminate at closing” represents an obvious attempt by



    1
          Even if Super Towers were simply assigning the WNAC RTC Agreement to Mission as an “entity
acquiring all or substantially all of the assets of Broadcaster or any Station(s),” Section 18(b) provides that “any
[such] assignee assume[] all of Broadcaster’s obligations arising hereunder with respect to the applicable Station(s).”
     2
          “Mission and Nexstar have requested information and/or copies of the RTC Agreement, and as a condition
thereto, they have agreed in writing to abide by the confidentiality provisions set forth in Section 16 of the RTC
Agreement. They have further agreed that prior to closing WNAC will only provide redacted versions of the RTC
Agreement that shall not include any fee or rate per subscriber information.”
        Case 1:21-cv-11124-DJC Document 17-11 Filed 08/02/21 Page 5 of 5

Mr. Timothy Sheehan
Mr. Dennis Thatcher
December 29, 2020
Page 4

Mission to induce Super Towers to breach the very obligations of the WNAC RTC Agreement
with which Super Towers had previously asserted it would comply.

III. Conclusion.

        Cox reserves all its rights under the Agreements and intends to enforce them to the fullest
extent allowed by law. Please contact the undersigned immediately if you are interested in
discussing a potential resolution of the issues outlined above prior to consummation of the
Proposed Transaction.

                                                     Sincerely,




                                                     Gary S. Lutzker
                                                     Counsel for Cox Communications, Inc.
cc: Andrew I. Albert (e-mail only)
    Chris Tygh (e-mail only)
    Law Offices of Jack N. Goodman jack@jackngoodman.com
    Chris Sullivan (e-mail only) Sullivan.chrisr@gmail.com
    Nexstar Broadcasting Group, Inc.
       Attn: General Counsel
    ID Media
       Attn: Eric Sahl
